Citation Nr: 0824138	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2007, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.

In August 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in order to obtain a VA 
examination.


FINDING OF FACT

The veteran's current skin condition is not related to his 
active military service.


CONCLUSION OF LAW

The veteran's current skin condition was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

At the March 2007 Board hearing, the veteran testified that 
he got rashes and boils while in Vietnam.  He was a medic and 
administered treatment to himself.  Therefore, these 
occasions are not documented in the service medical records.  
The February 1972 separation examination indicates a history 
of skin diseases.  The handwriting in the summary and 
elaboration section appears to list folliculitis of the back.  
The veteran's brother submitted a March 2007 statement, which 
recalls the veteran being treated for a persistent infection 
and several rashes with skin discoloration during a leave 
between deployments.

The veteran testified that various skin symptoms continued 
after service.  He stated that he got boils until the 1980s 
and his worst face condition occurred in the early 1990s.  
The claims file contains private physician records from the 
1990s and more current VA records documenting treatment for 
various skin conditions.

The veteran underwent a VA examination in February 2008.  The 
VA examiner reviewed the claims file, including all 
historical medical treatment records.  The examination 
revealed a current diagnosis of eczema.  The VA examiner 
opined that the current eczema and history of folliculitis, 
boils, tinea vericolor, candidiasis, and intertrigo were not 
caused by or the result of Agent Orange exposure in service.  
The rationale for the opinion is that there was no cloracne 
or other acne form disease documented in the service medical 
records or within one year following presumed Agent Orange 
exposure.  Thus, a nexus is not established on the basis of 
Agent Orange exposure.

The preponderance of the evidence does not establish a nexus 
based upon continuity of symptomatology.  The veteran filed 
his claim over 30 years after separation from service.  While 
the Board has taken into consideration his written and oral 
testimony and the statement from his brother, the medical 
evidence of record shows only intermittent treatment and does 
not connect the skin disorders in service to a currently 
diagnosed condition.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule does not 
apply, and the claim for a skin disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in August 2003 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting a medical 
examination.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until April 2006.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  The 
veteran was also examined in connection with this claim, and 
medical opinions were requested.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a skin disorder is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


